Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/28/2020. Claims 1-7 are presently pending and are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910622271.3, filed on 07/11/2019.
Claim Objections
Claim 1 objected to because of the following informalities:  The claim contains no transitional phase to delineate between a preamble and the claim elements.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  The claim contains no transitional phase to delineate between a preamble and the claim elements. Appropriate correction is required.
Claim 3 objected to because of the following informalities:  The claim contains no transitional phase to delineate between a preamble and the claim elements. Appropriate correction is required.
Claim 4 objected to because of the following informalities:  The claim contains no transitional phase to delineate between a preamble and the claim elements. Appropriate correction is required.
Claim 5 objected to because of the following informalities:  The claim contains no transitional phase to delineate between a preamble and the claim elements. Appropriate correction is required.
Claim 6 objected to because of the following informalities:  The claim contains no transitional phase to delineate between a preamble and the claim elements. Appropriate correction is required.
Claim 7 objected to because of the following informalities:  The claim contains no transitional phase to delineate between a preamble and the claim elements. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narukawa (U.S. Publication No. 2018/0250812).
Regarding claim 1
Narukawa discloses “A method of tracking control for a foot force and moment of a biped robot, wherein a desired force on a foot and a desired moment on the foot of the robot are distributed through a planned zero moment point of the robot,” (See Narukawa [0102] disclosing a desired position of a ZMP for a planned trajectory of a robot.).
Narukawa discloses “differences of the desired force on the foot and the desired moment on the foot from an actual force on the foot and an actual moment on the foot are respectively calculated,” (See Narukawa [0106] disclosing correcting a desired motion based upon a calculated deviation of desired value and detected value of each supporting leg moveable link. [0091] discloses that a moveable link of the distal portion (Foot 13) may be referred to as a supporting-leg movable link. [0094] discloses that the detected values may include “a set of three-dimensional translational force vector and three-dimensional moment vector”).
Narukawa discloses “and the differences are used as input of a force tracking controller,” (See Narukawa [0110]-[0111] disclosing use of a contact detecting model to detect the presence of abnormal contact, the model receiving the desired and detected values as input. The model is a part of a controller, See. Fig. 2, Char. 30 & 43).
Narukawa discloses “the force tracking controller outputs position adjustment quantities in three directions of an ankle joint, and the position adjustment quantities are added to original ankle joint trajectory planning to obtain an adjusted ankle joint trajectory,” (See Narukawa [0123] disclosing the six components of a contact reaction force, which include a moment about a y-axis (pitch direction), a moment about a x-axis (roll direction), and a force in the y-direction (vertical direction.) for the deviation disclosed in [0106]. [0072] Discloses that each leg link 3 is composed of element links which may be connected to an ankle joint mechanism 16.” [0107] discloses that feedback control is performed on a corresponding joint, depending upon a desired action.).
Narukawa discloses “and joint angles are obtained through inverse kinematics, so as to realize tracking of the foot force and moment of the robot and then realize ZMP tracking.” (See Narukawa [0106] disclosing generating a trajectory of desired displacement amount of each joint by arithmetic processing of inverse kinematics.).
Regarding claim 2
Narukawa discloses “The method of the tracking control for the foot force and moment of the biped robot according to claim 1, wherein the three directions of the ankle joint comprise a vertical direction, a pitch direction, and a roll direction of the ankle joint.” (See Narukawa [0123] disclosing the six components of a contact reaction force, which include a moment about a y-axis (pitch direction), a moment about a x-axis (roll direction), and a force in the y-direction (vertical direction.) for the deviation disclosed in [0106]. [0072] Discloses that each leg link 3 is composed of element links which may be connected to an ankle joint mechanism 16.” [0107] discloses that feedback control is performed on a corresponding joint, depending upon a desired action.).
Regarding claim 3
Narukawa discloses “The method of the tracking control for the foot force and moment of the biped robot according to claim 1, wherein the actual force on the foot and the actual moment on the foot are calculated through a six-dimensional force sensor in an ankle of the robot.” (See Narukawa [0095] disclosing that each force detector is configured with a six-axis force sensor, which may be interposed at the ankle of each leg.).
Regarding claim 4
Narukawa discloses “The method of the tracking control for the foot force and moment of the biped robot according to claim 1, wherein the desired force on the foot and the desired moment on the foot are calculated through a planned ZMP distribution method.” (See Narukawa [0123]-[0124] disclosing that the reference parameters corresponding to the desired values (moments and forces) are set in advance for each type of operation pattern, thus is a planned ZMP distribution method.).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et. al. (U.S. Publication No. 2020/0209890) discloses a robot centroid position adjustment method and apparatus and robot using the same, with control of a centroid position corresponding to the waist of the robot, See abstract. Orita et. al. (U.S. Publication No. 2011/0160906) discloses a control device for mobile robot, with desired ZMP control, See [0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664